Dunbar, J.
(dissenting) — The further discussion of the motion involved in this case would seem to be unprofitable, in view of the fact that anything I could say in support of said rhotion would only be a repetition in substance of what has been said by this court at least half a hundred times, viz., that the form or name of an action is immaterial. The whole argument of the majority, it seems to me, is simply an attempt to refute this wholesome rule and establish the worship *254of a name instead of an essence. The Bard of Avon, some hundreds of years ago, made the announcement that there was nothing in a name; that “A rose by any other name would smell as sweet.” This poetical expression has, I think, always been regarded as a truism, and it is regrettable that it should at this late day meet with a judicial reversal. On this question I am, therefore, compelled to dissent.
Crow, J.
(dissenting) — The deliberate, construction of a statute involving practice and procedure should not be overthrown immediately after its announcement by this court. Under our former holdings the motion to dismiss should be sustained. The doctrine of stare decisis should receive some recognition. I therefore dissent.
Mount, J., concurs with Crow, J.